DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 41-60 are pending wherein claims 41, 49, and 57 are in independent form. 
3.	Claims 41-44, 46-47, 49-52, 54-55, 57-58, 60 have been amended. In view of amendments, rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn.
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
Response to Arguments
5.	Applicant’s arguments with respect to claims 41-60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 41, 43-45, 47-49, 51-53, 55-57, 59 are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan et al (US 20120120801 A1, hereinafter referred to as Ramakrishnan) in view of Liu et al (using loss pairs to discover network properties, hereinafter referred to as Liu) and further in view of Downey (Using pathchar to estimate Internet link characteristics, hereinafter referred to as Downey) and Patrick et al (US 20140269293 A1, hereinafter referred to as Patrick).
		Re claim 41, Ramakrishnan teaches a method (Abstract) comprising:
	(a)    identifying, by a device (source node 105/router 120), a data flow of a plurality of data flows over a link (NF-TCP flow/non NF-TCP flow) (Fig. 1-2, Fig. 4, Par 0014-0016, Par 0018-0020);
	(d)    detecting, by the device, that congestion is to occur on the data flow based at least on one of the queueing delay or the number of packets queued being greater than a threshold (detecting congestion when the number of packets stored in the queue exceeding a threshold) (Fig. 4, Par 0018-0022, Par 0034-0036); and

		Ramakrishnan does not explicitly disclose to 
	(b)    determine, by the device, a queueing delay for packets communicated via the data flow over the link based at least on a difference between a round trip time for the data flow and a minimum round trip time of the plurality of data flows;
	(c)    determine, by the device, a number of packets queued for the data flow based at least on a result of a product of a bandwidth of the link and the queue delay and the product being divided by a maximum segment size.
		Re components (b) and (c), Liu teaches to
	(b)    determine, by the device, a queueing delay (tq – tp in equation 1) for packets communicated via the data flow over the link based at least on a difference between a round trip time for the data flow (tq in equation 1) and a minimum round trip time (tp in equation 1) min-filtering described in reference number 7 (A.B. Downey. Using pathchar to estimate Internet link characteristics). Liu does not explicitly disclose the minimum round trip time of a plurality of flows);
	(c)    determine, by the device, a number of bytes queued (estimated buffer size, E(B) in number of bytes) for the data flow based at least on a result of a product of a bandwidth of the link (bandwidth, C) and the queue delay (product q – tp) and capacity, C, Equation 1) and 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the steps to 
	(b)    determine, by the device, a queueing delay for packets communicated via the data flow over the link based at least on a difference between a round trip time for the data flow and a minimum round trip time bytes queued for the data flow based at least on a result of a product of a bandwidth of the link and the queue delay 
		Liu discloses to determine the minimum RTT using min-filtering described in reference number 7 (A.B. Downey. Using pathchar to estimate Internet link characteristics).
		Downey discloses to determine a minimum round trip time of the plurality of flows (determining minimum possible RTT from the shortest observed round trip time of multiple packet flows/sizes) (Fig. 2-3, Pg. 242, Col 1, Line 3-15, Pg. 242, Col 2, Minimum-filtering, Pg. 243, Col 2, Line 1-3, Pg. 245, Col 2, Sec 5: More sizes vs. bigger samples, Line 1-8).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the step to 
		Liu discloses to determine the minimum RTT using min-filtering described in reference number 7 (A.B. Downey. Using pathchar to estimate Internet link characteristics) (Pg. 132, Col 1, Line 20-23). Downey discloses the minimum filtering to determine a minimum round trip time of the plurality of flows. Therefore, Ramakrishnan in view of Liu and Downey discloses to determine a queue delay for packets communicated via the data flow over the link based at least on a difference between a current round trip time for the data flow and a minimum round trip time  of the plurality of data flows (estimated minimum possible RTT).
		Ramakrishnan in view of Liu discloses to estimate buffer size in number of bytes based on the product of a bandwidth and queueing delay (equation 1, Liu) and does not explicitly disclose to convert the number of bytes in the buffer to a number of packets. However, the number of packets in the buffer can easily be determined by dividing the buffer size (result of Liu’s equation 1) by a packet size. 
		In this regard, Patrick discloses to determine the number of packets in a buffer by dividing the total number of bytes by a packet size (Par 0016).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the step to determine the number of packets in a buffer by dividing the total number of bytes 
		Therefore, in view of above discussion, Ramakrishnan in view of Liu and Patrick discloses to (c) determine, by the device, a number of packets queued for the at least one data flow based at least on a result of a product of the bandwidth of the link and the queue delay and the product being divided by a maximum segment size (packet size as disclosed in Par 0016 of Patrick).
		Claim 49 recites a system performing the steps recited in claim 41 and thereby, is rejected for the reasons discussed above with respect to claim 41.
		Claim 57 recites a non-transitory computer-readable medium storing instructions to be executed by a processor to perform the steps recited in claim 41 and thereby, is rejected for the reasons discussed above with respect to claim 41.
		Re claims 43, 51, 59, Ramakrishnan does not explicitly disclose to determine, by the device, the minimum round trip for the data flow during a time interval.
		Liu teaches to determine, by the device, the minimum round trip for the data flow during a time interval (observing round trip times over some period) (Pg. 132, Col 1, Line 14-26).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the step to 

		Re claims 44, 52, Ramakrishnan does not explicitly disclose to determine, by the device, an approximation of the number of packets queued for the data flow based on the result.
		Liu teaches to determine, by the device, an approximation of the number of bytes queued for the data flow based on the result (estimated buffer size, E(B) in number of bytes by using equation 1) (Pg. 128, Col 2, Line 1-14, Pg. 132, Col 1, Line 14-42).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the step to determine, by the device, an approximation of the number of bytes queued for the data flow based on the result, as taught by Liu for the purpose of estimating network properties including amount of buffering present in a router to adapt a congestion control mechanism, as taught by Liu (Pg. 127, Col 2, Line 1-19).
		Ramakrishnan in view of Liu discloses to estimate buffer size in number of bytes based on the product of the bandwidth and queueing delay (equation 1, Liu) and does not explicitly disclose to convert the number of bytes in the buffer to number of packets. However, the number of packets in the buffer can easily be 
		In this regard, Patrick discloses to determine the number of packets in a buffer by dividing buffer size in bytes by a packet size (Par 0016).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the step to determine the number of packets in a buffer by dividing the buffer size in bytes by a packet size, as taught by Patrick for the purpose of converting the number of bytes in the buffer to number of packets to express buffer size in a different manner.
		Therefore, in view of above discuss, Ramakrishnan in view of Liu and Patrick discloses to determine, by the device, an approximation of the number of packets queued for the data flow based on the result.
		Re claims 45, 53, Ramakrishnan teaches that the number of packets queued is greater than the threshold comprising a predetermined number of packets (Par 0018-0021).
		Re claims 47, 55, Ramakrishnan teaches to reduce the window size of the data flow by one of a predetermined number or percentage (reducing window size by a scaling factor b) (Par 0024).
		Re claims 48, 56, Ramakrishnan teaches that the device (router 120)  is intermediary between a plurality of clients and one or more servers (source, destination nodes) (Fig. 1, Par 0014-0016).
s 42, 50, 58 are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan, Liu, and Patrick as applied to claims 41 above and further in view of Hirano et al (US 20100034170 A1, hereinafter referred to as Hirano).
		Re claims 42, 50, 58, Ramakrishnan does not explicitly disclose that the round trip time as an average round trip time of a plurality of packets for the data flow.
		Hirano teaches that the round trip time as an average round trip time of a plurality of packets for the data flow (Par 0014 ---“ difference between an average delay and the minimum delay of round-trip times of packets).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the step that the round trip time as an average round trip time of a plurality of packets for the data flow, as taught by Hirano for the purpose of “determining network characteristics, such as bandwidth, transmission delay, queuing delay, and packet size in a network”, as taught by Hirano (Par 0013).
9.	Claims 46, 54, 60 are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan, Liu, and Patrick as applied to claims 41 above and further in view of Sundararajan et al (US 20120106342 A1, hereinafter referred to as Sundararajan).
		Re claims 46, 54, 60, Ramakrishnan does not explicitly disclose that reducing the window size of the data flow selected as having a priority lower than other priorities of the plurality of data flows.
		Sundararajan teaches that reducing the window size of the data flow selected as having a priority lower than other priorities of the plurality of data 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the step that reducing the window size of the data flow selected as having a priority lower than other priorities of the plurality of data flows, as taught by Sundararajan for the purpose of enhancing bandwidth distribution between traffic flows, as taught by Sundararajan (Par 0007).
Relevant Prior Art
		Cheng et al (US 9014264 B1) discloses to adjust congestion window size based on a queueing delay (Fig. 5-7). 












Conclusion
 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





	/HARUN CHOWDHURY/Examiner, Art Unit 2473